Title: To James Madison from Samuel Sterett, 11 June 1804 (Abstract)
From: Sterett, Samuel
To: Madison, James


11 June 1804, Baltimore. “I am requested to solicit Passports from the Department of State for Mr. Joseph Wesley Cromwell, and Mr. Mark H. Pringle, the first the Nephew of Job Smith, Esqr. & the last of Mark Pringle, Esqr. both of this City, and very respectable young Gentlemen. Mr. Cromwell is about embarking for the West Indies, and Mr. Pringle expects to sail for India in a short time. Both of them to my certain Knowlege are Citizens and worthy of the protection they solicit.”
